DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over No et al. (US 2017/0023833 A1) in view of Lee et al. (US 2002/0024626 A1) and Liao et al. (US 2019/0206341 A1).
Re claim 1, No et al. discloses a device comprising a plurality of voltage-dividing common electrode (RL1i, RL1i+1), wherein the voltage-dividing common electrodes are electrically isolated from each other in a first direction (y-direction); and a plurality of pixel units, wherein each of the pixel units comprises: a first pixel electrode (210) a first switch (Q1), configured to provide a date voltage to the first pixel electrode in response to a scanning signal; a 
Lee et al. discloses a device wherein a common electrode is transparent (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the voltage-dividing common electrodes are transparent since one would be motivated to not reduce the aperture ratio (paragraph 0052). 
No et al. also does not disclose the device wherein the first data line and the second data line are configured to provide data voltages of different polarities in a same frame. 
Liao et al. discloses a device wherein the first data line and the second data line are configured to provide data voltages of different polarities in a same frame (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the first data line and the second data line are 
Re claims 8 and 15, No et al. discloses a device comprising a plurality of data lines (DLj, DLj+1) a plurality of voltage-dividing common electrodes (RL1i, RL1i+1), wherein the voltage-dividing common electrodes are electrically isolated from each other in a first direction (y-direction), and the voltage-dividing common electrodes at least partially overlap with the data line (Fig. 3); and a plurality of pixel units, wherein each of the pixel units comprises: a first pixel electrode (210), configured to receive a data voltage of one of the data lines; a second pixel electrode (220) configured to receive a data voltage of one of the data lines; and a voltage-dividing switch (Q3), configured to divide the data voltage on the second pixel electrode to one of the voltage-dividing common electrodes (paragraph 0058), wherein a part of one of the transparent voltage-dividing common electrodes (RL1i) overlaps with one or more first data lines (DLj), a second part of the one of the transparent voltage-dividing common electrodes overlaps with one or more second data lines (DLj+1) (see Fig. 4), wherein a quantity of the one or more first data lines that overlap with the one of the transparent voltage-diving common electrodes  is substantially the same as a quantity of the one or more second data lines that overlaps with the one of the transparent voltage-dividing common electrodes (Fig. 3).  
No et al. does not disclose the device wherein the voltage-dividing common electrode is transparent.  
Lee et al. discloses a device wherein a common electrode is transparent (paragraph 0004).
It would have been obvious to one having ordinary skill in the art before the effective filing date to employ the device wherein the voltage-dividing common electrodes are transparent since one would be motivated to not reduce the aperture ratio (paragraph 0052). 

Liao et al. discloses a device wherein the first data line and the second data line are configured to provide data voltages of different polarities in a same frame (abstract).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the first data line and the second data line are configured to provide data voltages of different polarities in a same frame since one would be motivated by improved color viewing angle and viewing experience (abstract). 
Re claims 2, 9 and 16, No et al. as modified by Yu et al. discloses the device wherein the transparent voltage-dividing common electrodes are disposed in a mesh pattern (Fig. 3, ref. RL1).

Response to Arguments
Applicant's arguments filed 4/21/21 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the citations do not disclose the features of “wherein a first part of one of the transparent voltage-diving common electrodes overlaps with one or more first data lines, a second part of the one of the transparent voltage-dividing common electrodes overlaps with one or more second data lines, and the first data line and the second data line are configured to provide data voltage of different polarities in a same frame” and “wherein a quantity of the one or more first data lines that overlap with the one of the transparent voltage-dividing common electrodes is substantially the same as quantity of the one or more second data lines that overlap with the one of the transparent voltage-dividing common electrodes”, 


    PNG
    media_image1.png
    229
    428
    media_image1.png
    Greyscale

No et al. discloses a quantity of one first data line (DLj) that overlaps with the one of the transparent voltage-diving common electrodes (RL1i).  No et al. also discloses a quantity of one of second data line (Dlj+1) that overlaps with the one of the transparent voltage-diving common electrodes (RL1i).  As described in the office action, there is only one designated first date line and one designated second data line that overlaps one of the transparent voltage-dividing common electrode.  Therefore the quantity would be the same.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294.  The examiner can normally be reached on M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/RICHARD H KIM/Primary Examiner, Art Unit 2871